Citation Nr: 1760128	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1983 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, January 2013, January 2014, and February 2017, the Board remanded the Veteran's claim for additional development. It has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, social security records were added to the file, the Veteran was scheduled for and completed a VA examination regarding his heart disorder and the effect it has on his ability to work, and vocational rehabilitation records were submitted in March 2017.


FINDING OF FACT

The Veteran's combined disability rating is 90 percent; however, his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.41, 4.16(a), 4.19 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran and his representative have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). 

The Veteran's combined rating meets the schedular requirements for a TDIU beginning on June 22, 2007. See 38 C.F.R. §§ 4.16(a), 4.25. The Veteran is service-connected for mechanical low back pain; atrial fibrillation; benign prostate hypertrophy; patellofemoral pain syndrome; tendonitis, right elbow; tinnitus; Crohn's disease; migraine headaches; bilateral lower extremity radiculopathy; internal hemorrhoids; residuals of left testicular epididymitis; tinea pedis, onychomycosis and herpes simplex II; scar, laceration of the head; and scar left groin area. His combined rating was 80 percent disabling with a 40 percent disabling rating assigned for his mechanical low back pain effective from June 2007, which satisfies the threshold requirements for a TDIU. See C.F.R. §§ 4.16(a), 4.25.

The Board also notes that the majority of the Veteran's service-connected disabilities are rated either as noncompensable or below 20 percent. The two most relevant disabilities concerning the Veteran's employment are his mechanical lower back pain (40 percent) and atrial fibrillation (30 percent). 

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation after his college graduation in August 2010. See 38 C.F.R. § 4.16(b). Rather, the evidence reflects that the Veteran is able to perform a sedentary job.

The Veteran served in the Marine Corps from 1983 to 2003. He was next employed in several physical and labor-intensive jobs from 2003 to 2005. See 3/23/2017, February 2017 Remand Records, at p. 35. In 2005, the Missouri Veterans Commission employed the Veteran as a Veterans Service Officer. Id. He was in this position from 2005 to 2008. Id. The Veteran returned to school in 2008, and completed his degree in August 2010. Id.; 3/23/2017, Other - Education Award, at p. 3. 

The Veteran underwent VA examinations in August 2011 and December 2014. The examiners determined the Veteran's disabilities would not render him unemployable. See 8/5/2011, VA Examination at p. 19; 12/16/2014, C&P Examination A, at p. 15-16. Additionally, the December 2014 examiner found that the Veteran's atrial fibrillation was well-controlled, and that it was less likely than not that the combination of the lower back pain and atrial fibrillation would cause individual unemployability. See 12/16/2014, C&P Examination A, at p. 15-16.

The Social Security Administration provided medical treatment records in January 2016. In the records, the Veteran was found to need breaks during his work schedule, but he could perform low stress work, and his disabilities would only interfere with his work approximately five percent of the time. See 1/6/2016, MTR- SSA Work Information, at p. 106-07. 

The Board acknowledges the Veteran's submitted a statement in March 2016 in support of a claim.  He indicated that his atrial fibrillation was worsening, and that it justified a finding of a TDIU. See 3/10/2016, Correspondence.  While he is competent to report an increase in heart symptoms, or their severity, competent evidence since that time reflects that he would still be able to perform sedentary work.  Indeed, in an April 2016 VA examination, the examiner determined that the Veteran's atrial fibrillation affected his ability to work, but it would not prevent sedentary light duty work. See 4/22/2016, C&P Examination, at p. 7. As this finding is consistent with findings of previous examiners and is recent, the Board finds the examination to be credible and competent and places much weight on it. While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination of the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Furthermore, medical records submitted in August 2016 show the Veteran is able to work a sedentary job. See 8/24/2016, CAPRI A. The records state that atrial fibrillation is commonly controlled with medication and would not be an obstacle to work, but because of his mechanical lower back pain, he would be limited to sedentary jobs. Id. at 214.

The February 2017 remand sought the Veteran's vocational rehabilitation documents, and the Board finds these documents to be highly probative. In the documents, the Veteran stated that he had the training, education, and work search skills needed to find employment, but at the time, he was closing his file in order to preserve his remaining employment services time. See 3/23/2017, February 2017 Remand Records, at p. 4. Furthermore, there is no indication throughout the vocational documents that the Veteran is medically unable to perform sedentary work. See generally, id.

Additionally, the Veteran himself has stated that he believes he has had a hard time gaining fulltime employment that is nonphysical because of his service-connected disabilities or because of his felony convictions in 2011. See 3/23/2017, February 2017 Remand Records, at p. 9 ("Now that I have this legal issue, it seems that the only possible employment that I can get is laborious in nature."). The Veteran's vocational rehabilitation counselor also acknowledged that the Veteran's felony convictions likely negatively affect his ability to find work.   

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation after his college graduation in August 2010. Based on the Veteran's college education, and prior history working in a sedentary position as a Veterans Service Officer from 2005 to 2008, the weight of the evidence indicates that he should be able to perform the tasks required in sedentary work for which his disabilities do not preclude him. The evidence shows that the Veteran's atrial fibrillation is well managed, and VA examiners opined the disability would not prevent him from working in sedentary employment. The Board acknowledges that the severity of the Veteran's mechanical lower back pain would prevent him from employment that is physical or laborious in nature. However, the Veteran's lower back pain would not prevent him from employment that is sedentary as indicated by his medical records, VA examiners, and past employment and schooling. Additionally, the Veteran indicated in his vocational records that he had the training and skills necessary to find employment, but believed he was hindered by his criminal history. Thus, the Board finds that the Veteran is not prevented from securing or following a substantially gainful occupation that is sedentary, and therefore, he was not and is not unemployable for VA purposes. See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16. 


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


